~~

Case 3:18-cv-03222-LB Document 32-2 Filed 05/30/19 Page 1 of 2 EJ-130

 

LV] atrorney For

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number and address): | FOR COURT USE ONLY
Tino X. Do, Esq. (SBN 221346) |

Saltzman & Johnson Law Corporation
1141 Harbor Bay Parkway, Suite 100
Alameda, CA 94502

vecepHoNe No.: 510-906-4710 FAX NO. (Optiona):
E-MAIL ADDRESS (Option): tdo@sjlawcorp.com
ATTORNEY FOR (Name):

Plaintiffs

[7] supement creDIToR [___]| ASSIGNEE OF RECORD

 

MAILING ADDRESS:

SUPERIOR COURT OF CALIFORNIA, COUNTY OF USDC N. District of California
STREET ADDRESS:

CITY AND ZIP CODE:
BRANCH NAME:

450 Golden Gate Avenue

San Francisco 94102
San Francisco

 

PLAINTIFF: Operating Engineers' Health and Welfare Trust Fund, et al.

DEFENDANT: Harold Smith & Son, Inc.

 

WRIT
OF

 

EXECUTION (Money Judgment) CASE NUMBER:

[__] POSSESSION OF [__] Personal Property 3:18-cv-03222-LB

L_] Real Property

 

[_] SALE

 

 

1. To the Sheriff or Marshal of the County of: USDC, Northern District of California

You are directed to enforce the judgment described below with daily interest and your costs as provided by law.

2. To any registered process server: You are authorized to serve this writ only in accord with CCP 699.080 or CCP 715.040.
3. (Name): Operating Engineers’ Health and Welfare Trust Fund, et al.

is the Lv] judgment creditor L_] assignee of record

4. Judgment debtor (name and last known address):

whose address is shown on this form above the court's name.

9. L_] See next page for information on real or personal property to be

(Harold Smith & Son, Inc. l delivered under a writ of possession or sold under a writ of sale.
800 Crane Ave. 10. | This writ is issued on a sister-state judgment.
St. Helena, CA 94574 11. Total judgment ..............-.2.0- $ 290,610.75

12. Costs after judgment (per filed order or

Lramela Raybould —| memo CCP 685.090) ............

466 Pratt Ave 13. Subtotal (add 77. and72).........
St. Helena. CA 94574 14. Credits .......0...0202.0. 2.0005
, 15. Subtotal (subtract 14 from 13)... . ...

| | 16. Interest after judgment (per filed affidavit

L¥] Additional judgment debtors on next page
5. Judgment entered on (date):

2/8/19
6.[_] Judgment

7. Notice of sale under this writ

a. LY] has not

b.L_] has been requested (see next page).

8. L_] Joint debto

17. Fee for issuance of writ..............
18. Total (add 15, 16, and 17)............
19. Levying officer:
(a) Add daily interest from date of writ
(at the legal rate on 15) (not on
GC 6103.5 fees) of. .. 2...
(b) Pay directly to court costs included in
11 and 17 (GC 6103.5, 68511.3; CCP

renewed on (dates):

been requested.

r information on next page.

 

[SE ~

 

 

699.520(iI)) .. 2... ee

These amounts are Stl fo

 

 

 

Issued on (date):5, Tse /c9 Clerk, by

 

CCP 685.050) (not on GC 6103.5 fees). . .

$ 25,483.12

$ 316,093.87

$ 68,247.46
$ 247,846.41

247,846.41

$ £47,040-41)

$ 60.92

$ 0.00

20. C_] The amounts called for in items 11-19 are different for each debtor.

“ab ener" 20.

, Deputy

 

NOTICE TO PERSON SERVED: SEE NEXT PAGE FOR IMPORTANT INFORMATION. |

 

 

Page 1 of 2

 

EJ-130 [Rev. January 1, 2006]

|
Form Approved for Optional Use ‘ ivi I. 010,
Form ae roved fol pitional WRIT OF EXECUTION Code of Civil Procedure, §§ 699.520, 712.01

Government Cade, § 6103.5,
www.courtinfo.ca.gov
om eam,
Case 3:18-cv-03222-LB Document 32-2 Filed 05/30/19 Page 2 of 2

 

 

 

 

 

EJ-13¢
PLAINTIFF: Operating Engineers' Health and Welfare Trust Fund, et al] case numser:
-~ DEFENDANT: Harold Smith & Son, Inc. 3:18-cv-03222-LB
— Items continued from page 1—
21. Additional judgment debtor (name and last known address):
l Jack Varozza
514 Pratt Ave.
St. Helena, CA 94574
Lo —l: Le ___]
22.[__] Notice of sale has been requested by (name and address):
CT ~~] -_ |
Le —_] LL __I
23. L_] Joint debtor was declared bound by the judgment (CCP 989-994)
a. on (date): a. on (date):
b. name and address of joint debtor: b. name and address of joint debtor:
TT ~~] TT ~~ 7
LL ——1 LL ——_I

c. L_] additional costs against certain joint debtors (itemize):

24.(_] (Writ of Possession or Writ of Sale) Judgment was entered for the following:
a. L_ Possession of real property: The complaint was filed on (date):
(Check (1) or (2)):
(1) [[_] The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46.
The judgment includes all tenants, subtenants, named claimants, and other occupants of the premises.
(2) [__] The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.

(a) $ was the daily rental value on the date the complaint was filed.
(b) The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following
dates (specify):

b.L_] Possession of personal property.
[_] If delivery cannot be had, then for the value (itemize in 9e) specified in the judgment or supplemental order.

c.[__] Sale of personal property.
d.[-_] Sale of real property.

e. Description of property:

 

NOTICE TO PERSON SERVED
WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (Form EJ-150).
WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
officer will make a demand upon you for the property. If custody is not obtained following demand, the judgment may be enforced
as a money judgment for the value of the property specified in the judgment or in a supplemental order.
WRIT OF POSSESSION OF REAL PROPERTY. If the premises aré not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on
the premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the
time the judgment creditor takes possession of the premises.
» A Claim of Right to Possession form accompanies this writ (unless the Summons was served in compliance with CCP 415.46).

 

 

 

 

Page 2 of 2

EJ-130 (Rev. January 1, 2006) WRIT OF EXECUTION
